Exhibit CHINA HEALTH INDUSTRIES HOLDINGS LIMITED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, June 30, 2008 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 79,271 $ 8,297 Accounts receivable 5,790 - Inventory 46,149 9,733 Prepaid expenses 127,936 35,521 Total current assets 259,146 53,551 Property and equipment, net of accumulated depreciation of $53,800 and $18,028, respectively 1,032,523 873,951 Intangible assets, net of accumulated amortization of $63,664 and $40,676, respectively 1,137,077 1,048,053 TOTAL ASSETS $ 2,428,746 $ 1,975,555 LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 491,316 $ 320,758 Current portion of related party debt 521,869 431,203 Deferred revenue 6,725 - Total current liabilities 1,019,910 751,961 Long-term portion of related party debt 74,023 - Total liabilities 1,093,933 751,961 SHAREHOLDERS’ EQUITY Registered capital - 60,408 Common stock, $0.128 par value; 10,000 shares authorized;10,000 shares issued and outstanding 1,280 - Additional paid-in-capital 1,378,050 1,318,922 Accumulated other comprehensive income 136,896 10,979 Retained deficit (181,413 ) (166,715 ) Total shareholders’ equity 1,334,813 1,223,594 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 2,428,746 $ 1,975,555 See notes to consolidated financial statements. CHINA HEALTH INDUSTRIES HOLDINGS LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Nine Months Ended March 31, 2008 2007 REVENUE $ 346,490 $ 16,642 COST OF GOODSSOLD 266,491 17,908 Gross profit (loss) 79,999 (1,266 ) OPERATING EXPENSES Selling, general & administrative expense 54,595 5,997 Depreciation and amortization expense 40,560 16,659 Total operating expenses 95,155 22,656 Operating profit (loss) (15,156 ) (23,922 ) OTHER INCOME (EXPENSE) Interest income 146 9 Other income( expense) 312 - Net loss (14,698 ) (23,913 ) OTHER COMPREHENSIVE INCOME Foreign currency translation gain 125,917 9,758 Comprehensive income (loss) $ 111,219 $ (14,155 ) Basic and diluted net loss per share $ (1.47 ) $ (2.39 ) Weighted average shares outstanding 10,000 10,000 See notes to consolidated financial statements. - 2 - CHINA HEALTH INDUSTRIES HOLDINGS LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, 2008 2007 Cash flows from operating activities: Net loss $ (14,698 ) $ (23,913 ) Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 40,560 16,659 Changes in assets and liabilities: Accounts receivables (5,790 ) 1,580 Inventory (36,416 ) 5,363 Prepaid expenses (92,415 ) (24,662 ) Accounts payable and accrued liabilities 361,019 493,944 Net cash provided by (used in) operating activities 252,260 468,971 Cash flows from investing activities: Purchase of patents, property and equipment (246,919 ) (461,860 ) Net cash used in investment activities (246,919 ) (461,860 ) Cash flows from financing activities: Proceeds from related party debt 152,169 - Net cash provided by financing activities 152,169 - Effect of exchange rates on cash (86,536 ) (10,374 ) Net increase (decrease) in cash and cash equivalents 70,974 (3,263 ) Cash and cash equivalents, at beginning of year 8,297 16,232 Cash and cash equivalents, at end of year $ 79,271 $ 12,969 Supplemental cash flow information: Cash paid for interest $ - $ - Cash paid for income tax - - Noncash investing and financing activities: Fixed assets purchased on account $ 12,520 $ - Related party debt converted to equity - 1,318,922 See notes to consolidated financial statements. - 3 - CHINA HEALTH INDUSTRIES HOLDINGS LIMITED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Common Shares Registered Additional Paid-in Accumulated Accumulated Stockholders' Shares Amount Capital Capital Deficit OCI Equity Balances, June 30, 2006 - $ - $ 60,408 $ - $ (59,953 ) $ 1,263 $ 1,718 Former owner loan converted to capital - - - 1,318,922 - - 1,318,922 Net Loss - (106,762 ) - (106,762 ) Other comprehensive income - 9,716 9,716 Balances, June 30, 2007 - - 60,408 1,318,922 (166,715 ) 10,979 1,223,594 China Health shares outstanding - 8/20/07 10,000 1,280 (60,408 ) 59,128 - - - Net Loss - (14,698 ) - (14,698 ) Other comprehensive income - 125,917 125,917 Balances, March 31, 2008 10,000 $ 1,280 $ - $ 1,378,050 $ (181,413 ) $ 136,896 $ 1,334,813 See notes to consolidated financial statements. - 4 - CHINA HEALTH INDUSTRIES HOLDINGS LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Operations China Health Industries Holdings Limited ("China Health" or the "Company") was incorporated on July 20, 2007 in Hong Kong under the Companies Ordinance as a limited liability company. The Company was formed for the purpose of seeking and consummating a merger or acquisition with a business entity organized as a private corporation, partnership, or sole proprietorship as defined by Statement of Financial Accounting Standards (SFAS) No. 7. Harbin Humankind Biology Technology Co., Limited ("Humankind") was incorporated in Harbin City, Heilongjiang Province, the People's Republic of China (the "PRC") on December 14, 2003, as a limited liability company under the Company Law of PRC. The Company is engaged in the business of production and distribution of health food. On August 20, 2007, the sole shareholder of the Company entered into a Share Purchase Agreement with the owners of Humankind. Pursuant to the Agreement, the Company purchased 100% of the ownership in Humankind for a cash consideration of $60,408. Subsequent to completion of the Agreement, Humankind became a wholly-owned subsidiary of the Company. The share purchase transaction is being accounted for as a “reverse merger,” since the owner of Humankind owns a majority of the outstanding shares of the Company’s common stock immediately following the execution of the Agreement.Humankind is deemed to be the acquirer in the reverse merger.Consequently, the assets and liabilities and the historical operations that will be reflected in the financial statements for periods prior to the Agreement will be those of Humankind and will be recorded at the historical cost basis.After completion of the Agreement, the Company’s consolidated financial statements will include the assets and liabilities of both China Health and Humankind, the historical operations of Humankind and the operations of the Company and its subsidiaries from the closing date of the Agreement. Principals of Consolidation The accompanying consolidated financial statements include China Health Industries Holdings Limited and its wholly-owned subsidiary. All significant intercompany balances and transactions have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the Company’s audited 2007 annual financial statements and notes thereto filed in this document . In the opinion of management, all adjustments, consisting of normal recurring adjustments necessary for a fair presentation of financial position and the results of operations for the interim periods presented, have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements, which would substantially duplicate the disclosure required in the Company’s annual statements have been omitted. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reporting period. Actual results when ultimately realized could differ from those estimates. Note 2 - GOING CONCERN As of
